 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   J.M., et al.,                                     Case No. 1:18-cv-01034-LJO-SAB

12                   Plaintiffs,                       ORDER VACATING MARCH 6, 2019
                                                       HEARING ON PLAINTIFFS’ MOTION TO
13           v.                                        AMEND COMPLAINT

14   COUNTY OF STANISLAUS, et al.,                     (ECF Nos. 24, 27)

15                   Defendants.

16

17          Currently before the Court is Plaintiffs’ motion to amend the complaint which is set for

18 hearing on March 6, 2019. (ECF Nos. 24, 27.) The Court, having reviewed the record, finds this

19 matter suitable for decision without oral argument.        See L.R. 230(g).    Accordingly, the

20 previously scheduled hearing set on March 6, 2019 will be vacated and the parties will not be

21 required to appear at that time.

22
     IT IS SO ORDERED.
23

24 Dated:      March 4, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
